DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 are presented for examination on the merits.

Claim Rejections - 35 USC § 112.
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
3.	Claims 1 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
4.	Claims 1 and 12 are not clear because there is no recitation to how a responder receives a wireless probe signal transmitted from an initiator since the responder will transmit a response signal in response to the wireless probe signal send by the initiator.  How does the responder receive the wireless probe signal while there is an obstruction between the initiator and responder?  Appropriate correction required.    
Claims 2-15 are also rejected to as being directly or indirectly dependent of claims 1 and 12.



Allowable Subject Matter
5.	As to claims 1-15, there is no prior art to reject claims 1-15.  However, applicant should resolve the USC 112 rejection to place the application in condition for allowance.  An update search needs to be performed after the next response from applicant.

Citation of pertinent Prior Arts
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.

Conclusion
7.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on M-F 8:30 am – 5pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689